PER CURIAM.
Appellant Shirley A. Wilson appeals the Unemployment Appeals Commission’s af-firmance of the referee’s findings of fact in her unemployment case determining she was ineligible for unemployment benefits. “On appeal, the Commission’s order is entitled to a presumption of correctness and the burden is on the appellant to demonstrate error.” Leedham v. State Unemployment Appeals Comm’n, 950 So.2d 475, 476 (Fla. 4th DCA 2007). “A denial of benefits is warranted when the employee’s actions are in willful or wanton disregard of the employer’s interest as is found in deliberate violation of a standard of behavior which the employer has the right to expect of his or her employee.” Id. at 477.
We affirm.
POLEN, KLEIN and MAY, JJ., concur.